Citation Nr: 1759402	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 1996.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 22, 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

Pursuant to his request in the Form 9 Substantive Appeal, the Veteran was scheduled for a November 2017 Board hearing.  In an October 2017 telephone call, the Veteran expressed his intent to withdraw his hearing request.

The Veteran reported that he has anxiety.  If the Veteran believes that such disorder is due to service or service connected disability, he should file a claim.


FINDINGS OF FACT

1.  The Veteran's IBS more nearly approximates severe symptomatology of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

2.  The Veteran is in receipt of the maximum evaluation for his disorder.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for IBS have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has determined that a uniform rating is appropriate throughout the entire period on appeal.

The Veteran's IBS is assigned an initial 30 percent evaluation under Diagnostic Code 7391, effective January 13, 2010.  The Veteran has challenged the initial evaluation. 

Under Diagnostic Code 7319, a schedular maximum 30 percent evaluation is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.  The Board notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes7301 to 7329, including Diagnostic Codes 7331, 7342, and 7345 to 7348.  Here the evidence is clear that the "predominant disability picture" is consistent with an evaluation for IBS under Diagnostic Code 7319.

A review of the medical and lay evidence of record, including VA examinations in April 2010 and September 2017, reveals symptoms consistent with a 30 percent evaluation under Diagnostic Code 7319, notably severe diarrhea or alternating diarrhea with constipation, and more or less constant abdominal distress.  There is no evidence of anemia, weight loss, malnutrition, general debility, or any other more serious symptoms.  His pathology is appropriately rated under irritable bowel syndrome and other pathology is not shown.  

Given the above, the Board finds that for the entire appeal period the current 30 percent evaluation for IBS is appropriate.  A 30 percent rating is the highest schedular award possible for IBS.  As the Veteran is already in receipt of the maximum benefit allowed under Diagnostic Code 7319, an increased evaluation under that Diagnostic Code is not for application. 

The Board has considered the application of other diagnostic codes, but none others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  A review of the medical and lay evidence does not reveal symptoms consistent with a higher evaluation under another Diagnostic Code addressing the digestive system.  38 C.F.R. § 4.114.  There is no objective or subjective evidence that the Veteran's overall disability picture approximates any of these other rating criteria.  A review of the relevant treatment records and examination reports show that the Veteran has complained of diarrhea and abdominal pain, consistent with Diagnostic Code 7319.

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently assigned 30 percent evaluation, or are appropriate for rating the Veteran's IBS. Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS) is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


